344 S.W.3d 842 (2011)
Peter TSEVIS, and Peter Enterprises, Inc., Appellants,
v.
John W. ROURKE, Thomas J. Niemann, Reinert & Rourke, P.C., Christopher Tsevis, and CRT Businesses, LLC, Respondents.
No. ED 95389.
Missouri Court of Appeals, Eastern District, Division Two.
May 31, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 12, 2011.
Application for Transfer Denied August 30, 2011.
Edward F. (Ted) Luby, Saint Louis, MO, for Appellants.
Brent W. Ballwin, M. Brendhan Flynn, Saint Louis, MO, for Respondents.
Before GLENN A. NORTON, P.J., GEORGE W. DRAPER III, J. and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Peter Tsevis and Peter Enterprises, Inc. appeals the grant of partial summary judgment in favor of John W. Rourke, Thomas J. Niemann, and Reinert & Rourke, P.C. (collectively referred to as "Attorneys") and a judgment entered upon a jury verdict in favor of Attorneys and Christopher Tsevis and CRT Businesses, LLC (collectively referred to as "Defendants"). We find that the trial court did not err in granting partial summary judgment in favor of Attorneys, and the court did not err in entering judgment upon the jury verdict in favor of Defendants.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).